         Case 1:18-cv-06394-AJN-SN Document 56 Filed 06/25/20 Page 1 of 3

                                 PERRY, VAN ETTEN,
                               ROZANSKI & KUTNER, LLP
PLEASE REPLY TO:

NEW YORK OFFICE                               Kenneth J. Kutner                 LONG ISLAND OFFICE
60 Broad Street, Suite 3600A                 Member of the Firm          225 Broadhollow Road, Suite 430
New York, New York 10004                   kjkutner@pvrplaw.com                 Melville, New York 11747
(212) 406-9710                                 Extension 102                               (631) 414-7930
Fax (646) 370-3303                                                                     Fax (631) 777-4504

Members of the Firm                                                                             Associates
Douglas P. Perry                                                                            John J. Ullrich
Jeffrey K. Van Etten*                                                               Michael H. Glassman*
Kenneth J. Kutner**                                                                       Ariana K. Politis
                                                                                    Kristen Petersen Hofer
Partners                                                                            Alexandra D. Mahabir
Jerome S. Oliner*                             June 23, 2020                            Amanda Millea***
Leonard Porcelli**                                                                       Manuel D. Perez*
Geoffrey H. Pforr                                                                        Samantha Carroll
Thomas F. Maher                                                                           Anthony Lugara
Joseph K. Strang
Kevin J. Brennan                                                                                 Of Counsel
                                                                                      Thaddeus J. Rozanski
Also admitted in                                                                       Elizabeth G. Kastner
New Jersey*
Connecticut**
                                                    6/25/2020                Justine L. Grisanti-Van Etten*
                                                                                           Amanda L. Perry
California***


Honorable Alison J. Nathan
United States District Court
40 Foley Square
New York, NY 10007

                     Re:   Tancredi, Joann v. The Rector Church-Wardens, et al
                           Case No.: 1:18-cv-06394-AJN-SN
                           D/A: 8/17/17
                           Our File No.: 626038 (K)

Honorable Judge Nathan:

        Please be advised that we represent the third-party defendant, First Quality Maintenance
II, LLC, in connection with the above-referenced matter. Pursuant to a Scheduling Order dated
March 31, 2020, the parties were instructed to complete all fact related and expert discovery by
June 15, 2020. A scheduling conference is set for June 26, 2020 at 3:15 p.m. However, certain
discovery activities remain outstanding and delays have been encountered due to the current
health crisis.

        Specifically, the parties continue to search for records related to testimony provided by
the witnesses at prior depositions, as well as the continued exchange of medical records and
films. And, an issue has arisen regarding defendants/third-party plaintiffs’ request for a second
deposition of First Quality Maintenance, in this instance by its employee, Ronald Charles. In
this regard, a Notice of Deposition Upon Oral Examination dated March 16, 2020 was apparently
       Case 1:18-cv-06394-AJN-SN Document 56 Filed 06/25/20 Page 2 of 3



Page 2
Honorable Judge Nathan
June 23, 2020


prepared but was never received by First Quality Maintenance nor was it filed with the Court,
assuredly due to the closures related to the pandemic.

       It is third-party defendant First Quality Maintenance’s position that it has already
produced a witness with knowledge of its responsibilities at the involved premises. It is
defendants/third-party plaintiffs’ position that Mr. Charles was an Engineer at the premises on
and prior to the date of the alleged accident and that his name appears in a log referencing
sidewalk repairs, responsibility for which is a central issue in the case. The parties seek the
Court’s directive as to whether or not the deposition of Mr. Charles is to be held.

      Though discovery may be outstanding, all parties are making a persistent effort to
conduct and complete discovery.

        Pursuant to Section 1(C) of Your Honor’s Individual Rules of Practice, we are
respectfully requesting an extension of the deadline to complete all Fact and Expert Discovery
through September 30, 2020.

       We also request that the Court’s Scheduling Conference currently to be held on June 26,
2020 at 3:15 p.m. be rescheduled to allow the parties time to complete the remaining items of
discovery.

        We appreciate Your Honor’s time and consideration in this matter, and should the Court
require any further information, we are available at the Court’s convenience.

                                                   Respectfully submitted,

                                                   PERRY, VAN ETTEN, ROZANSKI
                                                        & KUTNER, LLP



                                                   BY:           Kenneth J. Kutner
                                                                 KENNETH J. KUTNER
                                                                 A Member of the Firm
                                                                 (S.S. #8233)

cc.    Via ECF
       Robert J. DeGroot, Esq.
       60 Park Place, Suite 105
       Newark, NJ 07102
       Attention:     Robert J. DeGroot, Esq.
         Case 1:18-cv-06394-AJN-SN Document 56 Filed 06/25/20 Page 3 of 3



 Page 3
 Honorable Judge Nathan
 June 23, 2020


 cc.    McCarthy & ASSOCIATES
        One Huntington Quadrangle, Suite 2C18
        Melville, NY 11747
        Attention:    Michael Kern, Esq,


The case management conference is hereby adjourned sine           SO ORDERED.        6/25/20
die. The discovery dispute and extension request raised in this
letter should be directed to Judge Netburn, to whom this case
is referred to for general pre-trial matters.
SO ORDERED.
                                                                  Alison J. Nathan, U.S.D.J.
